Exhibit 10.3

OVERSEAS SHIPHOLDING GROUP, INC.

2004 Stock Incentive Plan
_______________________________

Restricted Stock Award


______________________________



You are hereby awarded common stock of Overseas Shipholding Group, Inc. (the
"Company") on a restricted basis ("Restricted Stock") subject to the terms and
conditions set forth in this Restricted Stock Award ("Award") and in the
Overseas Shipholding Group, Inc. 2004 Stock Incentive Plan ("Plan"), which is
attached hereto as Exhibit A. This Award is subject to the Plan's terms and
conditions. All determinations, interpretations, or other actions respecting the
Plan and this Award will be made by the Committee under the Plan, and shall be
final, conclusive and binding on all parties, including you and your successors
in interest. Capitalized terms are defined in the Plan or in this Award.

Specific Terms

. Your Restricted Stock Award has the following terms:



Name of Participant:

Morten Arntzen

Address of Participant:

1018 Weed Street
New Canaan, Connecticut 06840

Number of Shares
Subject to Award:

23,645

Grant Date:

February 15, 2007

Grant Price:

$0

Vesting:

The Restricted Stock under this Award shall vest and become nonforfeitable upon
the 5th anniversary of the Grant Date provided you are an employee of the
Company or an Affiliate on such date. In addition, 100% of the Restricted Stock
under this Award shall vest and become nonforfeitable in the case of a Change in
Control. Further, in the event of your termination of employment with the
Company or an Affiliate due to Disability, involuntary termination without
Cause, termination for Good Reason or death, a pro-rata portion of the
Restricted Stock under this Award shall vest based on your period of service
with the Company or its Affiliates from the grant date through the date of your
termination of employment.

100% of the Restricted Stock under this Award shall be forfeited if your
employment with the Company and its Affiliates terminates for any reason or for
no reason prior to the 5th anniversary of the Grant Date, except as provided
above.

1.   Certificates. Restricted Stock will be evidenced by a book-entry in the
Company's records. Upon vesting, you may request a physical certificate for your
vested shares.

2.   Share Issuance. You are responsible for providing to the Company the amount
of any legally required tax withholding as of the time of vesting of your
Restricted Stock. Unless you make alternative arrangements with the Committee to
satisfy applicable tax-withholding obligations, at the time your Restricted
Stock vests, the Company may, to the extent permitted by law, deduct from
payments otherwise due to you, the minimum statutory withholding for federal,
state or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock which becomes vested. If permitted by the Committee, you
may elect to satisfy applicable tax withholding obligations by reducing the
number of shares of Restricted Stock payable to you.

3.   Investment Purposes. The Restricted Stock granted to you pursuant to this
Award is being granted by the Company with the understanding that you may not
sell or distribute the Restricted Stock unless it is registered for sale or the
sale is in accordance with an available exemption from registration.

4.   Rights with Regard to Restricted Stock. You will have the right to vote the
Restricted Stock, to receive and retain all regular cash dividends payable to
holders of record of the Company's common stock on and after the Grant Date
(although such dividends shall be treated, to the extent required by applicable
law, as additional compensation for tax purposes if paid on Restricted Stock),
and to exercise all other rights, powers and privileges of a holder of common
stock of the Company, with the exceptions that until the Restricted Stock
becomes vested: (i) you will not be entitled to delivery of stock certificates;
and (ii) you may not sell, transfer, pledge, hypothecate, assign or otherwise
dispose of your Restricted Stock, except as permitted under the Plan or this
Award.

5.   Attempted Transfer. Any attempted sale, transfer, pledge, hypothecation,
assignment, exchange or other disposition of Restricted Stock in violation of
the Plan and this Award will be considered void and of no effect and the Company
will have the right to disregard the same on its books and records and to issue
"stop transfer" instructions to its transfer agent.

6.   Section 83(b) Election. You may, but are not required to, elect (in
accordance with Section 83(b) of the Internal Revenue Code of 1986, as amended)
within 30 days of the Grant Date, to include in gross income for federal tax
purposes in the year of issuance, the fair market value of your Restricted
Stock. You should consult with your tax advisor concerning such an election.

7.   Adjustments. In the case of any change in corporate structure as
contemplated under Section 4.2(b) of the Plan, an equitable adjustment shall be
deemed necessary and shall be made in accordance with such Section 4.2(b)

.



8.   Not a Contract of Employment. Nothing in this Award or the Plan confers on
you any right to continued employment with the Company or Affiliate or restricts
the Company's or Affiliate's right to terminate your employment at any time for
any or no reason.

9.   Severability. The provisions of this Award and the Plan are intended to be
severable, and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.

10.  Notices. Any notice or communication required or permitted to be given by
any provision of this Award or the Plan shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed as follows: (i) if to the Company or the Committee, at the address set
forth below, to the attention of the Vice President and Head of Worldwide Human
Resources; and (ii) if to you, at the address the Company has on file for you.
Any such notice shall be deemed to be given as of the date it is personally
delivered or properly mailed.



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the 15th day of
February, 2007.

                                                OVERSEAS SHIPHOLDING GROUP, INC.

 

                                                By: /s/Charles A.
Fribourg                                         
                                                            Chairman of the
Compensation Committee

                                                        /s/Morten
Arntzen                                                    
                                                        Participant - Morten
Arntzen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Information Concerning the Tax Treatment
on Restricted Stock Grants

Recipients of Restricted Stock Grants or Success Share Awards have the option of
electing to pay taxes under IRC Section 83(b) within 30 days of the grant date
which is February 15. 2007, based on the fair market value of the stock as of
such date. The price is $63.44. The advantage of making this election is that by
paying the tax under Section 83(b), you become eligible for capital gains
treatment on any gains or losses you may recognize on the sale of your vested
shares based on the difference in the stock price as of the grant date and the
price on the sale date. As a result, the dividend income you receive from the
restricted shares will be taxed at a rate of 15%. However, if you pre-pay your
taxes under Section 83(b) and then forfeit the stock before it vests, you also
forfeit the amount you prepaid.

If this election is not made, upon vesting, you will recognize ordinary income
and such amounts will be subject to both wage withholding and employment taxes
and reflected in W2 earnings. Any dividends received on non-vested shares will
also be treated as compensation and reflected as W2 earnings.

This election does not apply to stock option grants.

Please refer to the attached Prospectus for more detailed information concerning
the tax consequences on your restricted shares or your options. We also suggest
that you speak with your financial advisor as we cannot provide tax advice.

If you are interested in electing to pay tax within under Section 83(b), please
contact Human Resources.